Citation Nr: 1417743	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  11-30 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an extension of the delimiting date for educational assistance benefits under Chapter 30, Title 38, United States Code (Montgomery GI Bill) beyond the delimiting date of July 18, 2000.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel




INTRODUCTION

The Veteran served on active duty from January 1987 to July 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2007 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Education Center in Atlanta, Georgia that denied the Veteran's request for education benefits under the Montgomery GI Bill after the delimiting date of July 18, 2000.

A videoconference hearing was held in front of the undersigned Acting Veterans Law Judge in March 2012.  A transcript of the hearing has been associated with the claim file.  


FINDINGS OF FACT

1.  The Veteran was honorably discharged from service in July 1990.

2.  The Veteran's eligibility for educational assistance under 38 U.S.C.A. Chapter 30 expired on July 18, 2000.

3.  The Veteran did not submit a request for extension of delimiting date within one year after the original delimiting date or within one year after recuperating from a disability.


CONCLUSION OF LAW

The criteria for an extension of the delimiting date for receiving Chapter 30 educational benefits beyond July 18, 2000, are not met.  38 U.S.C.A. § 3031 (West 2002 & Supp. 2013); 38 C.F.R. §§ 21.7050, 21.7051 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Before addressing the merits of the claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations under the Veterans Claims Assistance Act (VCAA) have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

The United States Court of Appeals for Veterans Claims (Court) has held that the duties to notify and assist under the VCAA are relevant to Chapter 51 of Title 38 of the United States Code but do not apply in educational benefits situations, which are governed by Chapter 30 of Title 38.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002); see also Lueras v. Principi, 18 Vet. App. 435 (2004) and Sims v. Nicholson, 19 Vet. App. 453 (2006). 

Nonetheless, the Board points out that the Veteran was provided during the course of the appeal with a copy of the decision denying the benefit claimed.  A Statement of the Case (SOC) in September 2011 responded to the arguments and assertions voiced in the Veteran's Notice of Disagreement, identified the evidence considered, and advised the Veteran of the reasons why the claim remained denied. 

The Veteran testified in front of the undersigned and presented arguments on his behalf.  Further, the Veteran has not asserted, and the file does not show, that there are any entities having additional evidence that should be pursued prior to appellate review. 

The Board finds that under the circumstances of this case the RO has satisfied any extant duties to notify and assist the Veteran, and that adjudication of the appeal at this point presents no risk of prejudice to the Veteran.  See e.g. Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Therefore, as all relevant evidence has been received, the Board may proceed with adjudication of the claim.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Legal Criteria and Analysis

Generally, an individual may be entitled to educational assistance under Chapter 30 if he or she first entered onto active duty as a member of the Armed Forces after June 30, 1985 continued on active duty without a break in service for three years thereafter.  38 U.S.C.A. § 3011(a)(1)(B) (2002); 38 C.F.R. § 21.7042 (2013).

Except under specified limited circumstances, VA will not provide basic educational assistance to a veteran or servicemember beyond 10 years of the date of the veteran's last discharge or release from a period of active duty of 90 days or more of continuous service.  38 C.F.R. § 21.7050.

The time period for filing a claim for an extended period of eligibility for education benefits is one year from the date when the eligible individual's original period of eligibility ended; or, one year from the date on which the eligible individual's physical or mental disability no longer prevented him or her from beginning or resuming a chosen program of education.  38 C.F.R. § 21.1033(c).

VA shall grant an extension of the applicable delimiting period, provided: (1) the veteran applies for an extension with the time specified in 38 C.F.R. § 21.1033(c) as noted above; and, (2) the veteran was prevented from initiating or completing the chosen program of education within the otherwise applicable eligibility period because of a mental or physical disability that did not result from the veteran's willful misconduct. It must be clearly established by medical evidence that such a program was medically infeasible.  38 C.F.R. § 20.7051(a).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran is shown to have served on active duty from January 5, 1987 to July 7, 1990.  He accordingly meets the threshold requirement under 38 C.F.R. § 21.7042 for eligibility to participate in the Montgomery GI Bill.  His delimiting date is shown to be July 18, 2000, 10 years after discharge from service.  38 C.F.R. § 21.7050.

The file does not show, and the Veteran has not asserted, that he had any periods of qualifying active duty after July 1990 that might extend his delimiting date.

In his current appeal for education benefits, received in December 2006, the Veteran asserts that he did not apply for his educational benefits before that date because he did not have the time to go to school prior to that and it was not until 2006 that he had the time to attend school  

The decision on appeal, issued in January 2007, denied the Veteran's claim based on a determination that his entitlement to education benefits had expired on July 18, 2000.  Because the request was not received until December 2006, the request for educational benefits was denied.

In his Notice of Disagreement (NOD), dated in March 2007, the Veteran asserted he had not requested the educational benefits earlier as he had been led to believe at the time he signed up for the GI Bill that he would be able to use the benefits an any time without a statute of limitations after his discharge in July 1990.  He further stated that after discharge, he began a career and with the work demands, there was no time to pursue an education; and, this, coupled with starting a family made it virtually impossible to start school.  

In his Substantive Appeal, dated in November 2011, the Veteran reiterated that he had been misled at the time he signed up for the GI Bill that he would be able to use his benefits at any point after discharge.  He reiterated he had not been informed of a time limit during which he needed to use his benefits.  He argued that promissory estoppel applied in his case as he had detrimentally relied on the advice given.  

Review of the evidence above demonstrates the Veteran did not request the educational benefits within the first ten year period after his discharge from service.  He also did not request an extension of the delimiting date within the requisite one-year period (July 2000 to July 2001), and he has not shown or asserted that his eventual request in December 2006 was submitted within one year after recuperating from a disability.  Accordingly, his request for educational benefits or extension of the delimiting date cannot be granted.  

The Veteran has raised the equitable arguments of detrimental reliance and promissory estoppel.  However, the statute is clear, and Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 USCA § 503; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Further, the United States Court of Appeals for Veterans Claims, citing to an opinion by the United States Supreme Court, has held that anyone dealing with Government is charged with knowledge of Federal statute and agency regulations.  See Morris v. Derwinski, 1 Vet. App. 260 (1991).  Thus, while the Veteran may arguably have been misled by certain statements made by the GI Bill representative, he had the ultimate responsibility to inform herself of the filing requirements and to abide by those requirements.  Whereas the evidence in this case clearly demonstrates that the Veteran did not file a request for educational benefits within 10 years of discharge or for an extension within the required period, his request for educational benefits must be denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim, and that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

The claim for an extension of the delimiting date for educational assistance benefits under Chapter 30, Title 38, United States Code (Montgomery GI Bill) beyond the delimiting date of July 18, 2000, is denied.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


